Order entered September 12, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00356-CR
                                    No. 05-16-00357-CR
                                    No. 05-16-00358-CR

                          DERRICK JEREAU JONES, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause No. F14-50866-V, F15-00303-V & F15-00304-V

                                         ORDER
       We GRANT appellant’s September 9, 2016 second motion to extend time to file his brief

and ORDER his brief filed no later than October 12, 2016.


                                                    /s/     LANA MYERS
                                                            JUSTICE